Exhibit 10.10

 

 

INTERCREDITOR AND SUBORDINATION AGREEMENT

 

THIS INTERCREDITOR AND SUBORDINATION AGREEMENT (“Intercreditor Agreement”) dated
as of March 31, 2003, is by and among CONGRESS FINANCIAL CORPORATION (FLORIDA),
a Florida corporation in its capacity as agent pursuant to the Senior Loan
Agreement (as hereinafter defined) acting for and on behalf of the financial
institutions from time to time party thereto as lenders (in such capacity,
“Senior Creditor Agent” as hereinafter further defined), and the financial
institutions from time to time party to the Senior Loan Agreement as lenders
(“Lenders” as hereinafter further defined), and U.S. BANK NATIONAL ASSOCIATION,
a national banking association (“Junior Creditor” as hereinafter further
defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Junior Loan Agreement, Mackie Designs Inc., a
Washington corporation (“Borrower” as hereinafter further defined) is indebted
to Junior Creditor, which indebtedness is secured by certain assets and
properties of Borrower and Obligors (as hereinafter defined);

 

WHEREAS, the Lenders have entered or are about to enter into financing
arrangements with Borrower, pursuant to which Lenders may, upon certain terms
and conditions, make loans and provide other financial accommodations to
Borrower secured by certain assets and properties of Borrower and Obligors; and

 

WHEREAS, Creditors (as hereinafter defined) desire to enter into this
Intercreditor Agreement to (i) confirm the relative priority of the security
interests of each Creditor in the assets and properties of Borrower and
Obligors, (ii) provide for the orderly sharing among Creditors, in accordance
with such priorities, of proceeds of such assets and properties upon any
foreclosure thereon or other disposition thereof, and (iii) agree upon the terms
of the subordination of the obligations of Borrower and Obligors to Junior
Creditor and related matters;

 

NOW THEREFORE, in consideration of the mutual benefits accruing to Creditors
hereunder and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:

 

1.                                       DEFINITIONS

 

As used above and in this Intercreditor Agreement, the following terms shall
have the meanings ascribed to them below:

 

1.1      “Agreements” shall mean, collectively, the Senior Creditor Agreements
and the Junior Creditor Agreements; each sometimes being referred to
individually as an “Agreement”.

 

--------------------------------------------------------------------------------


 

1.2      “Blockage Notice” shall mean a written notice from the Senior Creditor
Agent to the Borrower and the Junior Creditor that a Non-Triggering Event of
Default has occurred and is continuing with respect to the Senior Debt and which
specifies that such notice is a “Blockage Notice”.

 

1.3      “Blockage Period” shall mean (a) any period during which a Triggering
Event of Default has occurred and is continuing; and (b) any other period
commencing on the date a Blockage Notice is given by the Senior Creditor Agent
and ending on the earliest to occur of (1) the date when each Non-Triggering
Event of Default that was the basis for such notice has been cured or waived,
and (2) one hundred eighty (180) days after the date such Blockage Notice is
given,

 

1.4      “Borrower” shall mean Mackie Designs Inc. a Washington corporation, and
its successors and assigns (and including a receiver, trustee or
debtor-in-possession on behalf of such person or on behalf of any such successor
or assign).

 

1.5      “Collateral” shall mean all of the property and interests in property,
real or personal, tangible or intangible, now owned or hereafter acquired by any
Debtor in or upon which any of Creditors at any time has a Lien, and including,
without limitation, all proceeds of such property and interests in property.

 

1.6      “Creditors” shall mean, collectively, Senior Creditor Agent, Lenders,
Junior Creditor and their respective successors and assigns; each sometimes
being referred to individually as a “Creditor”.

 

1.7      “Debtors” shall mean, collectively, Borrower and Obligors; each
sometimes being referred to individually as a “Debtor”.

 

1.8      “Excess Availability” shall have the meaning assigned in the Senior
Loan Agreement.

 

1.9      “Guarantors” shall mean collectively, Mackie Investment Co., Mackie
Designs Manufacturing, Inc., and SIA Software Company, Inc.

 

1.10    “Junior Creditor” shall mean U.S. Bank National Association, and its
successors and assigns.

 

1.11    “Junior Creditor Agreements” shall mean, collectively, the Junior Loan
Agreement, the Subordinated Note and all agreements, documents and instruments
at any time executed and/or delivered by Debtors or any other Person to, with or
in favor of Junior Creditor in connection therewith or related thereto, as all
of the foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated, refinanced, replaced or restructured (in whole or
in part and including any agreements with, to or in favor of any other lender or
group of lenders that at any time refinances, replaces or succeeds to all or any
portion of the Junior Debt).

 

2

--------------------------------------------------------------------------------


 

1.12    “Junior Creditor’s Credit Percentage” shall mean, at any given date, the
principal amount of the Junior Debt divided by the sum of the principal amount
of the Junior Debt plus the Maximum Credit (as defined in the Senior Loan
Agreement).

 

1.13    “Junior Debt” shall mean all obligations, liabilities and indebtedness
of every kind, nature and description owing by any or all Debtors to Junior
Creditor, including principal, interest, charges, fees, premiums, indemnities
and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, whether arising under the Junior Creditor Agreements or
otherwise, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Junior Creditor
Agreements or after the commencement of any case with respect to any Debtor
under the U.S. Bankruptcy Code or any state or foreign insolvency law or similar
statute (and including, without limitation, any principal, interest, fees,
costs, expenses and other amounts which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in any such case or similar proceeding), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, and whether arising
directly or howsoever acquired by Junior Creditor.

 

1.14    “Junior Debt Stated Maturity Date” shall mean March 31, 2006.

 

1.15    “Junior Loan Agreement” shall mean the Second Amended and Restated
Subordinated Credit Agreement, dated of even date herewith, by and among
Borrower, Guarantors, and Junior Creditor, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated,
refinanced, replaced or restructured (in whole or in part and including any
agreement with, to or in favor of any other lender or group of lenders that at
any time refinances, replaces or succeeds to all or any portion of the Junior
Debt).

 

1.16    “Lenders” shall mean Congress Financial Corporation (Florida), a Florida
corporation, in its individual capacity and not as agent and any other party to
the Senior Loan Agreement or any of the other Senior Creditor Agreements as a
lender, and their respective successors and assigns.

 

1.17    “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security, including without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.

 

1.18    “Non-Triggering Event of Default” shall mean any Senior Debt Event of
Default (other than a Triggering Event of Default) the occurrence of which
permits acceleration of the Senior Debt.

 

1.19    “Obligors” shall mean, collectively, Guarantors and any other person
(other than Borrower) liable on or in respect of the Senior Debt or the Junior
Debt, and its successors and assigns, including, without limitation, a receiver,
trustee or debtor-in-possession on behalf of such person or on behalf of any
such successor or assign.

 

3

--------------------------------------------------------------------------------


 

1.20    “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without imitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any government or any agency or instrumentality or political
subdivision thereof.

 

1.21    “Senior Creditor Agent” shall mean Congress Financial Corporation
(Florida), a Florida corporation, in its capacity as agent on behalf of Lenders
pursuant to the Senior Loan Agreement (and not in its individual capacity), and
any successor or replacement agent for and on behalf of Lenders under the Senior
Loan Agreement.

 

1.22    “Senior Creditor Agreements” shall mean, collectively, the Senior Loan
Agreement and all agreements, documents and instruments at any time executed
and/or delivered by any Debtor or any other person to, with or in favor of
Senior Creditor Agent or any Lender in connection therewith or related thereto,
as all of the foregoing now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated, refinanced, replaced or restructured
(in whole or in part and including any agreements with, to or in favor of any
other lender or group of lenders that at any time refinances, replaces or
succeeds to all or any portion of the Senior Debt).

 

1.23    “Senior Debt” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all Debtors
to Senior Creditor Agent or any Lender and/or its affiliates or participants,
including principal, interest, charges, fees, premiums, indemnities and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, whether arising under the Senior Creditor Agreements or otherwise,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of the Senior Creditor Agreements or after
the commencement of any case with respect to any Debtor under the U.S.
Bankruptcy Code or any state or foreign insolvency law or similar statute (and
including, without limitation, any principal, interest, fees, costs, expenses
and other amounts which would accrue and become due but for the commencement of
such case, whether or not such amounts are allowed or allowable in whole or in
part in any such case or similar proceeding), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and whether arising directly
or howsoever acquired by Senior Creditor Agent or any Lender.

 

1.24    “Senior Debt Event of Default” shall mean any “Event of Default” under
and as defined in the Senior Loan Agreement.

 

1.25    “Senior Loan Agreement “ shall mean the Loan and Security Agreement,
dated of even date herewith, by and among Senior Creditor Agent, Lenders,
Borrower and Guarantors, as the same may be amended, modified, supplemented,
extended, renewed, restated, refinanced, replaced or restructured (in whole or
in part and including any agreement with, to or in favor of any other lender or
group of lenders that at any time refinances, replaces or succeeds to all or any
portion of the Senior Debt).

 

1.26    “Subordinated Note” shall mean the Amended and Restated Term Loan Note
by Borrower in favor of Junior Creditor under or in connection with the Junior
Loan Agreement (as

 

4

--------------------------------------------------------------------------------


 

the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced).

 

1.27    “Triggering Event of Default” shall mean either of the following:  (a)
any default in the payment of any Senior Debt when due (whether upon maturity,
mandatory prepayment, acceleration or otherwise) beyond any applicable grace
period with respect thereto; or (b) Excess Availability of Borrower shall be
less than $1,500,000.

 

1.28    Interpretive Provisions. All terms defined in the Uniform Commercial
Code as in effect in the State of Florida, unless otherwise defined herein shall
have the meanings set forth therein. All references to any term in the plural
shall include the singular and all references to any term in the singular shall
include the plural.

 

2.                       SECURITY INTERESTS; PRIORITIES; REMEDIES

 

2.1      Acknowledgment of Liens. (a) Junior Creditor hereby acknowledges that
Senior Creditor Agent, on behalf of itself and the Lenders, has been granted a
first priority Lien upon the Collateral to secure the Senior Debt.

 

(b)              Senior Creditor Agent and the Lenders hereby acknowledge that
Junior Creditor has been granted a second priority Lien upon the Collateral to
secure the Junior Debt.

 

2.2      Priority of Liens. Notwithstanding the order or time of attachment, or
the order, time or manner of perfection, or the order or time of filing or
recordation of any document or instrument, or other method of perfecting a
security interest in favor of each Creditor in any Collateral, and
notwithstanding any conflicting terms or conditions which may be contained in
any of the Agreements, the Liens upon the Collateral of Senior Creditor Agent,
on behalf of itself and the Lenders, have and shall have priority over the Liens
upon the Collateral of Junior Creditor, and such Liens of Junior Creditor are
and shall be, in all respects, subject and subordinate to the Liens of Senior
Creditor Agent therein to the full extent of the Senior Debt.

 

2.3      Priorities Unaffected by Action or Inaction The lien priorities
provided in Sections 2.1 and 2.2 shall not be altered or otherwise affected by
any amendment, modification, supplement, extension, renewal, restatement or
refinancing of either the Senior Debt or the Junior Debt, nor by any action or
inaction which any Creditor may take or fail to take in respect of the
Collateral.

 

2.4      Rights of Third Parties; No contest of Liens. Each Creditor shall be
solely responsible for perfecting and maintaining the perfection of its Lien in
and to each item constituting the Collateral in which such Creditor has been
granted a Lien.  The foregoing provisions of this Agreement are intended solely
to govern the respective lien priorities as between the Creditors and shall not
impose on Senior Creditor Agent or Lenders any obligations in respect of the
disposition of proceeds of foreclosure on any Collateral which would conflict
with prior perfected claims therein in favor of any other person or any order or
decree of any court or other governmental authority or any applicable law.
Junior Creditor agrees that it will not contest the validity, perfection,
priority or enforceability of the Liens upon the Collateral of Senior Creditor
Agent and that as among Senior Creditor Agent, Lenders and Junior Creditor, the
terms of this Intercreditor Agreement shall govern even if part or all of the
Senior Debt or the

 

5

--------------------------------------------------------------------------------


 

Liens securing payment and performance thereof are not perfected or are avoided,
disallowed, set aside or otherwise invalidated in any judicial proceeding or
otherwise.

 

2.5      Right to Enforce Agreements. Senior Creditor Agent shall have the
exclusive right to manage, perform and enforce the terms of the Senior Creditor
Agreements with respect to the Collateral, to exercise and enforce all
privileges and rights thereunder according to its discretion and the exercise of
its business judgment, including, without limitation, the exclusive right to
take or retake control or possession of the Collateral and to hold, prepare for
sale, process, sell, lease, dispose of, or liquidate such Collateral in
accordance with applicable law. Junior Creditor shall not have any right to
direct Senior Creditor Agent to exercise any right, remedy or power with respect
to the Collateral and Junior Creditor consents to the exercise by Senior
Creditor Agent of any such right, remedy or power.  Junior Creditor shall not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against Senior Creditor Agent or Lenders seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to, and Senior Creditor Agent and Lenders shall not be liable for,
any action taken or omitted to be taken by Senior Creditor Agent with respect to
the Collateral in accordance with applicable law. Until such time as the Senior
Debt is paid in full and the Senior Creditor Agreements are terminated, Junior
Creditor shall not have any right to participate in any negotiations or
proceedings involving any condemnation of the Collateral or any part thereof or
involving any insurance that may be available for loss of or damage to the
Collateral or any part thereof, and Junior Creditor hereby appoints Senior
Creditor Agent as Junior Creditor’s attorney-in-fact to settle or compromise any
claim for proceeds of insurance or condemnation with respect to the Collateral
and to collect or deposit any such proceeds, which power of attorney is
irrevocable and coupled with an interest for so long as this Intercreditor
Agreement is in effect.

 

2.6      Sale and Release of Collateral. Notwithstanding anything to the
contrary contained in any of the Agreements, until all of the Senior Debt is
indefeasibly paid in full and the Senior Creditor Agreements are terminated,
only Senior Creditor Agent shall have the right to restrict or permit, or
approve or disapprove, the sale, transfer or other disposition of Collateral.
Junior Creditor shall (a) be deemed to have automatically and without further
action released and terminated any Liens it may have on the Collateral to the
extent such Collateral is sold or otherwise disposed of in a commercially
reasonable manner either by Senior Creditor Agent, any agent of Senior Creditor
Agent, or any Debtor with the consent of Senior Creditor Agent (provided that,
in the case of a sale of Collateral other than inventory or accounts, the cash
proceeds thereof are applied to repay the term loan made by Lenders to Borrower
until fully repaid and thereafter to repay revolving loans made by Lenders to
Borrower), (b) be deemed to have authorized Senior Creditor Agent to file UCC
amendments and terminations covering the Collateral so sold or otherwise
disposed of as to UCC financing statements between any Debtor and Junior
Creditor to evidence such release and termination, (c) promptly upon the request
of Senior Creditor Agent, execute and deliver such other release documents and
confirmations of the authorization to file UCC amendments and terminations
provided for herein, in each case as Senior Creditor Agent reasonably may
require in connection with such sale or other disposition by Senior Creditor
Agent, Senior Creditor Agent’s agents or any Debtor with the consent of Senior
Creditor Agent to evidence and effectuate such termination and release,
provided, that, any such release or UCC amendment or termination by Junior
Creditor shall not extend to or otherwise affect any of the rights, if any, of
Junior Creditor to the proceeds from any such sale or

 

6

--------------------------------------------------------------------------------


 

other disposition of Collateral and (d) be deemed to have consented under the
Junior Creditor Agreements to such sale or other disposition. In the event that
for any reason Junior Creditor shall fail to immediately execute and deliver to
Senior Creditor Agent any such release documents, Senior Creditor Agent is
hereby irrevocably authorized to execute and deliver such release documents on
behalf of Junior Creditor as Junior Creditor’s attorney-in-fact. 
Notwithstanding anything to the contrary contained in this Section 2.6, Junior
Creditor shall not be deemed to release or terminate the Liens of Junior
Creditor to the extent that any proceeds of the sale, transfer or other
disposition of Collateral are in excess of the amount necessary to pay in full
all of the Senior Debt in immediately available funds.

 

2.7      Remedies.

 

(a)               Except as otherwise specifically provided in Section 2.8
hereof, notwithstanding any rights or remedies available to a Creditor under any
of the Agreements, applicable law or otherwise, Junior Creditor shall not,
directly or indirectly, (i) exercise any rights or remedies upon a default or
event of default by Debtor under the Junior Creditor Agreements or otherwise
against any Collateral, or (ii) seek to foreclose or realize upon (judicially or
non-judicially) its Lien on any Collateral or assert any claims or interests
therein (including without limitation, by setoff or notification of account
debtors), or (iii) take any other action against the Collateral.

 

(b)              Notwithstanding any rights or remedies available to Junior
Creditor under any of the Junior Creditor Agreements, applicable law or
otherwise, during a Blockage Period, Junior Creditor shall not, directly or
indirectly, (i) seek to collect from Debtors (including, without limitation,
from or by way of any of the Collateral) any of the Junior Debt, (ii) exercise
any of Junior Creditor’s rights or remedies upon a default or event of default
under the Junior Creditor Agreements or otherwise (including, without
limitation, accelerating the maturity of any Junior Debt) or (iii) commence or
join in any action or proceeding against any Debtor or its properties under the
U.S. Bankruptcy Code or any state or foreign insolvency law or similar law, or
any proceedings for liquidation, dissolution or any winding up of any Debtor’s
business, or the appointment of any trustee, receiver or liquidator for any
Debtor or any of its properties, or any assignment for the benefit of creditors.

 

(c)               Notwithstanding any rights or remedies available to Junior
Creditor under any of the Junior Creditor Agreements, Junior Creditor shall not,
directly or indirectly, take any of the actions set forth in Section 2.7(b) or
Section 2.8(f) until at least fifteen (15) business days after Junior Creditor
shall have given Senior Creditor Agent written notice of its intention to take
any such action.

 

(d)              Notwithstanding anything to the contrary contained herein, if,
as of the Junior Debt Stated Maturity Date, the Senior Debt has not been
indefeasibly satisfied in full and the financing arrangements among Senior
Creditor Agent, Lenders and Debtors have not been terminated, Junior Creditor
shall not be entitled, directly or indirectly, for the 180 day period
immediately following the Junior Debt Stated Maturity Date (the “Waiting
Period”) to (i) seek to collect from Debtors (including, without limitation,
from or by way of any of the Collateral) any of the Junior Debt, (ii) exercise
any of Junior Creditor’s rights or remedies upon a default or event of default
under the Junior Creditor Agreements or otherwise (including, without
limitation, accelerating the maturity of any Junior Debt) or (iii) commence or
join in any action

 

7

--------------------------------------------------------------------------------


 

or proceeding against any Debtor or its properties under the U.S. Bankruptcy
Code or any state or foreign insolvency law or similar law, or any proceedings
for liquidation, dissolution or any winding up of any Debtor’s business, or the
appointment of any trustee, receiver or liquidator for any Debtor or any of its
properties, or any assignment for the benefit of creditors.  From and after the
expiration of the Waiting Period, Junior Creditor shall be entitled to enforce
its rights and remedies against the Debtors, except that, under no
circumstances, shall Junior Creditor, directly or indirectly, (A) exercise any
rights or remedies upon a default or event of default by Debtor under the Junior
Creditor Agreements or otherwise against any Collateral, or (B) seek to
foreclose or realize upon (judicially or non-judicially) its Lien on any
Collateral or assert any claims or interests therein (including without
limitation, by setoff or notification of account debtors), or (C) take any other
action against the Collateral.

 

2.8      Limited Rights of Junior Creditor. The foregoing shall not in any way
limit or impair the right of Junior Creditor (in accordance with the terms of
the Junior Creditor Agreements) to: (a) bid for and purchase Collateral at any
private or judicial foreclosure upon such Collateral initiated by Senior
Creditor Agent, or (b) participate in any administrative, legal or equitable
action or proceeding against any Obligor seeking any reorganization,
liquidation, bankruptcy or any other action involving the readjustment of all or
any part of the Junior Debt, or other similar relief under the U.S. Bankruptcy
Code, or (c) send such notices of the existence of, or any evidence or
confirmation of, the Liens of Junior Creditor in the Collateral to any court or
governmental agency, or file or record any such notice or evidence to the extent
necessary to prove or preserve the Liens of Junior Creditor in the Collateral or
(d) join (but not control) any foreclosure or other lien enforcement proceeding
with respect to the Collateral initiated by Senior Creditor Agent, so long as
Junior Creditor does not delay or interfere with the exercise by Senior Creditor
Agent of its rights or (e) accelerate the maturity of the Junior Debt following
the date (if any) on which Senior Creditor Agent has accelerated the maturity of
the Senior Debt or (f) increase the interest rate under the Junior Creditor
Agreements to a post-default rate of interest if, and only if, an event of
default occurs and is continuing under the Junior Creditor Agreements provided,
however, that Junior Creditor shall not be entitled to be paid in cash on a
monthly basis at its post-default rate of interest (and the 3 percent increase
resulting from the invocation of the post-default interest rate will be payable
in kind by Borrower) if either (i) Senior Creditor elects not to increase the
interest rate under the Senior Creditor Agreements to a post-default rate of
interest, or (ii) Senior Creditor subsequently elects to reduce the interest
rate under the Senior Creditor Agreements to a pre-default rate of interest or
(g) to charge and receive a waiver or amendment fee if, and only if, a Senior
Debt Event of Default occurs and such default is also an event of default under
the Junior Creditor Agreements and Senior Creditor elects to waive such Senior
Debt Event of Default and Junior Creditor elects or is required to waive such
default under the Junior Creditor Agreements; provided that the amount of such
waiver fee payable to Junior Creditor shall be in an amount equal to the product
of the amount of the waiver fee received by Lenders under the Senior Creditor
Agreements times Junior Creditor’s Credit Percentage or (h) to commence an
action against Borrower and any Obligors to collect any unpaid principal,
interest, or fees owed in respect of the Junior Debt, so long as (i) the payment
and receipt of any such unpaid amount is permitted under Section 3.2 hereof as
of the due date of any such payment and is permitted under Section 3.2 hereof as
of the date that Junior Creditor receives payment thereof, and (ii) any
collection action shall be limited to only an operating account of the Borrower
or any Obligor or any of their other assets not constituting Collateral (under
no circumstances shall any action be taken by Junior Creditor against the

 

8

--------------------------------------------------------------------------------


 

Collateral or any lockbox or blocked account or any other account of Borrower or
any Obligor (other than an operating account of the Borrower or such Obligor)). 
Any collection action permitted under clause (h) of this Section 2.8 shall be
limited to the amount of the installment (or installments) of principal,
interest, or fees the payment of which as regularly scheduled or required is
then in default and shall not result in, nor shall such clause (h) be deemed to
permit, acceleration of the remaining unpaid principal of and interest on the
Junior Debt.

 

2.9      Right to Cure. Senior Creditor Agent shall have the right, but not any
obligation, to cure for the account of Debtors any default by any Debtor under
the Junior Creditor Agreements at any time. In no event shall Senior Creditor
Agent by virtue of the payment of amounts, or performance of any obligation
required to be paid or performed by any Debtor, be deemed to have assumed any
obligation of any Debtor to Junior Creditor or any other person.

 

2.10    Certain Revolving Loans. If Senior Creditor Agent or any Lender shall
honor a request by a Debtor for a loan, advance or other financial accommodation
under the Senior Creditor Agreements, whether or not Senior Creditor Agent or
any Lender has knowledge that the honoring of such request would result in an
event of default, or act, condition or event which with notice or passage of
time or both would constitute an event of default, under the Junior Creditor
Agreements, Senior Creditor Agent and Lenders shall not have any liability
whatsoever to Junior Creditor as a result of such breach, and without limiting
the generality of the foregoing, Junior Creditor agrees that Senior Creditor
Agent and Lenders shall not have any liability for tortious interference with
contractual relations or for inducement to breach any contract of Junior
Creditor for actions taken (or not taken, as the case may be) consistent with
the terms of the Senior Creditor Agreements.

 

3.                       SUBORDINATION OF JUNIOR DEBT

 

3.1      Subordination.  Except as specifically set forth in Section 3.2 below,
Junior Creditor hereby subordinates Junior Creditor’s right to payment and
satisfaction of the Junior Debt, directly or indirectly, by any means
whatsoever, to the indefeasible payment and satisfaction in full of all Senior
Debt.

 

3.2      Permitted Payments.  (a) Senior Creditor Agent and Lenders hereby agree
that, notwithstanding anything to the contrary contained in Section 3.1, so long
as no Blockage Period exists, Obligors may make and Junior Creditor may receive
and retain from Obligors (i) regularly scheduled non-cash payments of interest
in respect of the Junior Debt in accordance with the terms of the Junior Loan
Agreement as in effect on the date hereof in the form of additional Junior Debt
having the same terms as the existing Junior Debt evidenced by the Junior Loan
Agreement that are outstanding on the date hereof, (ii) regularly scheduled
mandatory payments of cash interest in respect of the Junior Debt in accordance
with the terms of the Junior Loan Agreement as in effect on the date hereof,
(iii) mandatory prepayments of principal in respect of the Junior Debt in
accordance with the terms of the Junior Loan Agreement as in effect on the date
hereof, (iv) regularly scheduled payment of fees in respect of the Junior Debt
in accordance with the terms of the Junior Loan Agreement as in effect on the
date hereof and (v) the payment in full of all outstanding Junior Debt on the
Junior Debt Stated Maturity Date; provided that

 

9

--------------------------------------------------------------------------------


 

(x) as to any payment of interest in respect of the Junior Debt based upon an
interest rate of 10% per annum (the “Stated Rate”) permitted under this Section
3.2, (1) the Excess Availability of Borrower for the thirty (30) consecutive
days immediately preceding the date of each such payment shall not be less than
$6,000,000 and (2) the Excess Availability of Borrower on the date of such
payment and after giving effect to such payment shall not be less than
$6,000,000; except that if the Borrower fails to meet the foregoing Excess
Availability test, Borrower may pay interest in respect of the Junior Debt at a
rate of equal to 8% (the “Reduced Rate”) if, at any time, (A) the Excess
Availability of Borrower for the thirty (30) consecutive days immediately
preceding the date of each such payment shall not be less than $2,000,000 and
(B) the Excess Availability of Borrower on the date of such payment and after
giving effect to such payment shall not be less than $2,000,000; and with
respect to that portion of the interest payment equal to the difference between
the Stated Rate and the Reduced Rate (the “Unpaid Interest Payment”), such
Unpaid Interest Payment shall be due and payable on the Junior Debt Stated
Maturity Date;

 

(y) as to any payment of fees in respect of the Junior Debt permitted under this
Section 3.2, (1) the Excess Availability of Borrower for the thirty (30)
consecutive days immediately preceding the date of such payment shall not be
less than $2,000,000 and (2) the Excess Availability of Borrower on the date of
such payment and after giving effect to such payment shall not be less than
$2,000,000; and

 

(z) as to any other payment or prepayment permitted under this Section 3.2, (1)
the Excess Availability of Borrower for the thirty (30) consecutive days
immediately preceding the date of such payment or prepayment shall not be less
than $4,000,000 and (2) the Excess Availability of Borrower on the date of such
payment or prepayment and after giving effect to such payment or prepayment
shall not be less than $4,000,000.

 

(b)              Notwithstanding anything to the contrary contained in Section
3.2(a) above, (i) no more than one Blockage Notice may be given during any 360
day period and (ii) no Blockage Period shall block or otherwise prohibit
Obligors from paying, and Junior Creditor from receiving, the payment of any
Junior Debt following the date which is one hundred eighty (180) days after the
Junior Debt Stated Maturity Date (subject to the provisions of Section 2.7(a)
hereof).

 

3.3      Distributions.

 

(a)               In the event of any distribution, division, or application,
partial or complete, voluntary or involuntary, by operation of law or otherwise,
of all or any part of the assets of any Debtor or the proceeds thereof to the
creditors of any Debtor or readjustment of the obligations and indebtedness of
any Debtor, whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors, marshaling of assets of
any Debtor or any other action or proceeding involving the readjustment of all
or any part of the indebtedness or other obligations of any Debtor or the
application of the assets of any Debtor to the payment or liquidation thereof,
or upon the dissolution or other winding up of any Debtor’s business, or upon
the sale of all or substantially all of any Debtor’s assets, then, and in any
such event, (i) Senior Creditor Agent and Lenders shall first receive
indefeasible payment in full in cash of all of the Senior Debt prior to the
payment of all or any part of the Junior Debt, and (ii) Senior Creditor Agent
and Lenders shall be entitled to receive any payment or distribution of any

 

10

--------------------------------------------------------------------------------


 

kind or character, whether in cash, securities or other property, which is
payable or deliverable in respect of any or all of the Junior Debt.

 

(b)              In order to enable Senior Creditor Agent (on behalf of itself
and the Lenders) to enforce its rights under Section 3.3(a) above, Senior
Creditor Agent is hereby irrevocably authorized and empowered (in its own name
or in the name of Junior Creditor or otherwise), but shall have no obligation,
to enforce claims comprising any of the Junior Debt by proof of debt, proof of
claim, suit or otherwise and take generally any action which Junior Creditor
might otherwise be entitled to take, as Senior Creditor Agent may deem necessary
or advisable for the enforcement of its rights or interests hereunder, except
that Senior Creditor Agent shall not file any proof of claim on behalf of Junior
Creditor, either for itself or on behalf of Junior Creditor, so long as Junior
Creditor has properly filed such proof of claim at least ten (10) days prior to
the last day for which such proof of claim may be filed.

 

(c)               To the extent necessary for Senior Creditor Agent and Lenders
to realize the benefits of the subordination of the Junior Debt provided for
herein (including the right to receive any payment and distributions which might
otherwise be payable or deliverable in respect of the Junior Debt in any
proceeding described in Section 3.3(a) or otherwise), Junior Creditor shall
execute and deliver to Senior Creditor Agent such instruments or documents
(together with such assignments or endorsements as Senior Creditor Agent shall
deem necessary), as may be reasonably requested by Senior Creditor Agent.

 

3.4      Payments Received by Junior Creditor.  Except for payments received by
Junior Creditor as provided in Section 3.2 above, should any payment or
distribution or security or instrument or proceeds thereof be received by Junior
Creditor in respect of the Junior Debt, Junior Creditor shall receive and hold
the same in trust, as trustee, for the benefit of Senior Creditor Agent,
segregated from other funds and property of Junior Creditor and shall forthwith
deliver the same to Senior Creditor Agent (together with any endorsement or
assignment of Junior Creditor where necessary), for application to any of the
Senior Debt. In the event of the failure of Junior Creditor to make any such
endorsement or assignment to Senior Creditor Agent, Senior Creditor Agent, or
any of its officers or employees, are hereby irrevocably authorized on behalf of
Junior Creditor to make the same.

 

3.5      Instrument Legend and Notation.  Any instrument at any time evidencing
the Junior Debt, or any portion thereof, shall be permanently marked on its face
with a legend conspicuously indicating that payment thereof is subject to the
terms and conditions of this Intercreditor Agreement. In the event any legend or
endorsement is omitted, Senior Creditor Agent or any of its officers or
employees, are hereby irrevocably authorized on behalf of Junior Creditor to
make the same. No specific legend, further assignment or endorsement or delivery
of notes, guarantees or instruments shall be necessary to subject any Junior
Debt to the terms and conditions of this Intercreditor Agreement.

 

3.6      Rights of Junior Creditor. When all Senior Debt has been indefeasibly
paid and satisfied in full and the Senior Creditor Agreements have been
terminated, Junior Creditor shall have the right to enforce all of the
provisions of the Junior Creditor Agreements and exercise remedies thereunder
against the Collateral.

 

11

--------------------------------------------------------------------------------


 

3.7      Application of Proceeds.

 

(a)               The proceeds of any sale, disposition or other realization
upon all or any part of the Collateral shall be applied in the following order
of priorities:

 

(i)            first, to the payment in full in immediately available funds of
the expenses of the collection and enforcement of the Senior Debt and such sale,
disposition or other realization of the Collateral, including such expenses,
liabilities and advances incurred or made by Senior Creditor Agent or any Lender
in connection therewith, or any amounts paid to or on behalf of Senior Creditor
Agent or any Lender in connection therewith;

 

(ii)           second, to the payment in full of all of the Senior Debt in
whatever manner and order Senior Creditor Agent chooses in accordance with the
provisions of the Senior Creditor Agreements and applicable law (and including
amounts to hold as cash collateral for any such Senior Debt which is contingent
in such amounts and on such terms as Senior Creditor Agent reasonably may
require pursuant thereto);

 

(iii)          third, to the Junior Creditor for payment and satisfaction in
full in immediately available funds of all of the Junior Debt in whatever manner
and order Junior Creditor chooses in accordance with the provisions of the
Junior Creditor Agreements and applicable law; and

 

(iv)          fourth, to the Debtors or such other person as may be lawfully
entitled thereto.

 

(b)              Notwithstanding any instruction, notice or claim to the
contrary at any time received by Senior Creditor Agent from Junior Creditor or
otherwise, Senior Creditor Agent shall have no obligation, liability or
responsibility with respect to the distribution, delivery or remittance of any
proceeds of the Collateral to Junior Creditor, except as specified in the
following sentence.  Any proceeds of Collateral received by Senior Creditor
Agent which are to be applied to the Junior Debt in accordance with the terms
hereof are required to be remitted by Senior Creditor Agent to Junior Creditor.

 

4.                       COVENANTS, REPRESENTATIONS AND WARRANTIES

 

4.1      Additional Covenants.  (a) Junior Creditor and Debtors agree in favor
of Senior Creditor Agent and Lenders that:

 

(i)            except as specifically set forth in Section 3.2 above, Debtors
shall not, directly or indirectly, make and Junior Creditor shall not, directly
or indirectly, accept or receive any payment or prepayment of principal or
interest or fees or any payment pursuant to acceleration or claims of breach or
any payment to acquire Junior Debt or otherwise in respect of any Junior Debt;

 

(ii)           Junior Creditor and Debtors shall not amend, modify, alter or
change in any material respect the terms of any of the Junior Creditor
Agreements or any other arrangements related to the Junior Debt;

 

12

--------------------------------------------------------------------------------


 

(iii)          Junior Creditor shall not subordinate any of the Junior Debt to
any indebtedness of Debtors other than the Senior Debt;

 

(iv)          Junior Creditor and Debtors shall at any time or times, upon the
request of Senior Creditor Agent, promptly furnish to Senior Creditor Agent a
true, correct and complete statement of the outstanding Junior Debt; and

 

(v)           Junior Creditor shall execute and deliver to Senior Creditor Agent
such additional agreements, documents and instruments and take such further
actions as may be necessary or desirable in the opinion of Senior Creditor Agent
to effectuate the provisions and purposes of this Intercreditor Agreement.

 

(b)           Junior Creditor represents and warrants to Senior Creditor Agent
and Lenders that:

 

(i)            to the best of the knowledge of the Junior Creditor, as of the
date hereof, no default or event of default, or act, condition or event which
with notice or passage of time or both would constitute an event of default
under any of the Junior Creditor Agreements exists or has occurred;

 

(ii)           the execution, delivery and performance of this Intercreditor
Agreement by the Junior Creditor is within its powers and has been authorized by
Junior Creditor as provided in, and in accordance with the requirements of, the
Junior Creditor Agreements, and does not contravene any law, any provision of
any of the Junior Creditor Agreements or any other agreement to which Junior
Creditor is a party or by which it is bound;

 

(iii)          Junior Creditor has not been granted and has no Liens upon the
assets and properties of any Debtor, except the Liens of Junior Creditor under
the Junior Creditor Agreements;

 

(iv)          this Intercreditor Agreement constitutes the legal, valid and
binding agreement of Junior Creditor, and is enforceable in accordance with its
terms and shall be binding on Junior Creditor; and

 

(v)           the Junior Creditor Agreements provide that this Intercreditor
Agreement is the valid and binding agreement of Junior Creditor and is
enforceable in accordance with its terms with respect to Junior Creditor.

 

4.2      Additional Representations and Warranties.  Junior Creditor and Debtors
represent and warrant to Senior Creditor Agent that:

 

(a)               as of the date hereof, the total outstanding principal amount
of the Junior Debt is $11,000,000;

 

(b)              as of the date hereof, Junior Creditor is the exclusive legal
and beneficial owner of all of the Junior Debt; and

 

13

--------------------------------------------------------------------------------


 

(c)               none of the Junior Debt is subject to any lien, security
interest, financing statements, subordination, assignment or other claim, except
for Liens in favor of Junior Creditor and the subordination set forth herein.

 

4.3      Representations, Warranties and Covenants of Senior Creditor Agent and
Lenders.  This Intercreditor Agreement constitutes the legal, valid and binding
obligations of Senior Creditor Agent and each Lender, enforceable in accordance
with its terms. Senior Creditor Agent shall at any time or times, upon the
request of Junior Creditor, promptly furnish to Junior Creditor a true, correct
and complete statement of the outstanding Senior Debt.

 

4.4      Waivers.  Notice of acceptance hereof, the making of loans, advances
and extensions of credit or other financial accommodations to, and the incurring
of any expenses by or in respect of, Debtors by Senior Creditor Agent and
Lenders, and presentment, demand, protest, notice of protest, notice of
nonpayment or default and all other notices to which Junior Creditor and Debtors
are or may be entitled are hereby waived (except as expressly provided for
herein or as to Debtor, in the Senior Creditor Agreements). Junior Creditor also
waives notice of, and hereby consents to, (a) any amendment, modification,
supplement, renewal, restatement or extensions of time of payment of or increase
or decrease in the amount of any of the Senior Debt or to the Senior Creditor
Agreements or any Collateral, (b) the taking, exchange, surrender and releasing
of Collateral or guarantees now or at any time held by or available to Senior
Creditor Agent or any Lender for the Senior Debt or any other person at any time
liable for or in respect of the Senior Debt, (c) the exercise of, or refraining
from the exercise of any rights against Debtors or any other obligor or any
Collateral, (d) the settlement, compromise or release of, or the waiver of any
default with respect to, any of the Senior Debt, and/or (e) Senior Creditor
Agent’s election, in any proceeding instituted under the U.S. Bankruptcy Code,
of the application of Section 1111(b)(2) of the U.S. Bankruptcy Code. Any of the
foregoing shall not, in any manner, affect the terms hereof or impair the
obligations of Junior Creditor hereunder.  Notwithstanding the foregoing, so
long as any Junior Debt is outstanding, (x) the amount of the Senior Debt
consisting of principal (but not interest, costs, expenses or other charges at
any time payable by any Debtor to Senior Creditor Agent or any Lender or charged
by Senior Creditor Agent to the loan account of any Debtor maintained by Senior
Credit Agent) shall not exceed the principal amount of $33,500,000, (y) prior to
an Event of Default under the Senior Credit Agreement, the amount of principal
payments Borrower is required to make in respect of the Senior Debt shall not
increase above the payments specified in the Senior Credit Agreements as in
effect on the date hereof, and (z) the definition of Excess Availability and the
amount thereof required to exist before a payment by Borrower in respect of the
Junior Debt shall not be changed from the applicable provisions of the Senior
Credit Agreements as in effect on the date hereof.  All of the Senior Debt shall
be deemed to have been made or incurred in reliance upon this Intercreditor
Agreement.

 

4.5      Waiver of Financial Covenant Defaults. If an event of default exists
under any of the Junior Creditor Agreements arising out of either the failure by
Debtors to comply with Section 6.4, 6.7, 6.12, 6.17 or 6.18 of the Junior Loan
Agreement or the failure of any Debtors to comply with Section 9.4, 9.7, 9.12,
9.17, 9.18 or 9.19 of the Senior Loan Agreement (each, a “Covenant Default”),
then Junior Creditor shall be deemed to have automatically waived any Covenant
Default if and when Senior Creditor Agent or Lenders waive any event of default
under the Senior Creditor Agreements arising out of such Covenant Default.  Upon
the request of

 

14

--------------------------------------------------------------------------------


 

Senior Creditor Agent and at the expense of Debtors, Junior Creditor shall
execute such documents as Senior Creditor Agent shall reasonably request to
evidence the foregoing waiver.

 

4.6      Subrogation; Marshaling.  Junior Creditor shall not be subrogated to,
or be entitled to any assignment of any Senior Debt or of any Collateral or
guarantees or evidence of any thereof until all of the Senior Debt is
indefeasibly paid and satisfied in full and the Senior Creditor Agreements have
been terminated.  Junior Creditor hereby waives any and all rights to have any
Collateral or any part thereof granted to Senior Creditor Agent marshaled upon
any foreclosure or other disposition of such Collateral by Senior Creditor Agent
or Debtors.

 

4.7      No Offset.  In the event Junior Creditor at any time incurs any
obligation to pay money to Debtors, Junior Creditor hereby irrevocably agrees
that it shall pay such obligation in cash or cash equivalents in accordance with
the terms of the contract governing such obligation and shall not deduct from or
setoff against any amounts owed by Junior Creditor to Debtors in connection with
any such transaction any amounts Junior Creditor claims are due to it with
respect to the Junior Debt.

 

4.8      Bailee for Perfection.  Each of Creditors hereby appoints the others as
agent for the purposes of perfecting their respective Liens in and on any of the
Collateral; provided, that, no Creditor shall have any duty or liability to
protect or preserve any rights pertaining to any of the Collateral and, except
for gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction, each Creditor hereby
waives, and releases the other Creditors from, all claims and liabilities
arising pursuant to the other’s role as bailee with respect to the Collateral.

 

4.9      Notices of Default.  Each Creditor shall provide the other Creditor
with written notice of any declaration of a default by it under its respective
Agreements concurrently with the sending of same to any Debtor; provided, that,
the failure of either Creditor to do so shall not affect the terms of this
Intercreditor Agreement and shall not create a cause of action against such
Creditor or create any claim against it. The failure by either Creditor to send
a copy of any notice of a declaration of a default to the other Creditor shall
not affect the validity of such notice as against Debtors. Debtors hereby
authorize and consent to each of Creditors sending such notices and other
materials to the other as provided for herein.

 

5.                       MISCELLANEOUS

 

5.1      Amendments.  Any waiver, permit, consent or approval by any Creditor of
or under any provision, condition or covenant to this Intercreditor Agreement
must be in writing and shall be effective only to the extent it is set forth in
writing and as to the specific facts or circumstances covered thereby. Any
amendment of this Intercreditor Agreement must be in writing and signed by each
of the parties to be bound thereby.

 

5.2      Successors and Assigns.

 

(a)               This Intercreditor Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of each of Creditors and its respective successors, participants and
assigns.

 

15

--------------------------------------------------------------------------------


 

(b)           To the extent provided in their respective Agreements, each of the
Creditors reserves the right to grant participations in, or otherwise sell,
assign, transfer or negotiate all or any part of, or any interest in, the Senior
Debt or Junior Debt, as the case may be, and the Collateral securing same;
provided, that, no Creditor shall be obligated to give any notices to or
otherwise in any manner deal directly with any participant in the Senior Debt or
Junior Debt, as the case may be, and no participant shall be entitled to any
rights or benefits under this Intercreditor Agreement except through the
Creditor from which it acquired its participation. In connection with any
participation or other transfer or assignment, a Creditor (i) may disclose to
such assignee, participant or other transferee or assignee all documents and
information which such Creditor now or hereafter may have relating to any Debtor
or the Collateral and (ii) shall disclose to such participant or other
transferee or assignee the existence and terms and conditions of this
Intercreditor Agreement. In the case of an assignment or transfer, the assignee
or transferee acquiring any interest in the Senior Debt or the Junior Debt, as
the case may be, shall execute and deliver to each of Creditors a written
acknowledgement of receipt of a copy of this Intercreditor Agreement and the
written agreement by such person to be bound by the terms of this Intercreditor
Agreement.

 

(c)           In connection with any assignment or transfer of any or all of the
Senior Debt or Junior Debt, as the case may be, or any or all rights of any
Creditor in the property of any Debtor (other than pursuant to a participation),
each of the Creditors agrees to execute and deliver an agreement containing
terms substantially identical to those contained herein in favor of any such
assignee or transferee and, in addition, will execute and deliver an agreement
containing terms substantially identical to those contained herein in favor of
any third person who succeeds to or refinances, replaces or substitutes for any
or all of Senior Creditor Agent’s and Lenders’ financing of any Debtor, whether
such successor or replacement financing occurs by transfer, assignment,
“takeout” or any other means or vehicle.

 

5.3      Insolvency.  This Intercreditor Agreement shall be applicable both
before and after the filing of any petition by or against any Debtor under the
U.S. Bankruptcy Code, all state or foreign insolvency statutes and all converted
or succeeding cases in respect thereof, and all references herein to any Debtor
shall be deemed to apply to a trustee for any Debtor and any Debtor as
debtor-in-possession. The relative rights of Senior Creditor Agent, Lenders, and
Junior Creditor to repayment of the Senior Debt and the Junior Debt,
respectively, and in or to any distributions from or in respect of any Debtor or
any Collateral or proceeds of Collateral, shall continue after the filing
thereof on the same basis as prior to the date of the petition, subject to any
court order approving the financing of, or use of cash collateral by, any Debtor
as debtor-in-possession.

 

5.4      Bankruptcy Financing.  If any Debtor shall become subject to a
proceeding under the U.S. Bankruptcy Code and if Senior Creditor Agent and
Lenders desire to permit the use of cash collateral or to provide financing to
such Debtor under either Section 363 or Section 364 of the U.S. Bankruptcy Code,
Junior Creditor agrees as follows: (a) adequate notice to Junior Creditor shall
have been provided for such financing or use of cash collateral if Junior
Creditor receives notice three (3) business days prior to the entry of the order
approving such financing or use of cash collateral and (b) no objection will be
raised by Junior Creditor to any such financing or use of cash collateral on the
ground of a failure to provide “adequate protection” for Junior Creditor’s
junior Liens on the Collateral or any other grounds, provided Junior Creditor
retains a

 

16

--------------------------------------------------------------------------------


 

Lien on the post-petition Collateral with the same priority as existed prior to
the commencement of the proceeding under the U.S. Bankruptcy Code. For purposes
of this Section, notice of a proposed financing or use of cash collateral shall
be deemed given when given, in the manner prescribed by Section 5.5 hereof, to
Junior Creditor.

 

5.5      Notices.  All notices, requests and demands to or upon the respective
parties hereto shall be in writing and shall be deemed duly given, made or
received: if delivered in person, immediately upon delivery; if by telex,
telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next business day, one (1) business day after
sending; and if mailed by certified mail, return receipt requested, five (5)
days after mailing to the parties at their addresses set forth below (or to such
other addresses as the parties may designate in accordance with the provisions
of this Section):

 

To Senior Creditor Agent
or any Lender:

 

Congress Financial Corporation (Florida)

 

 

777 Brickell Avenue
Miami, Florida 33131
Attention: Portfolio Manager
Telecopier: (305) 371-9456

 

 

 

To Junior Creditor:

 

U.S. Bank National Association
Suite 810
111 S.W. Fifth Avenue
Portland, Oregon 97204
Attention: Ms. Elizabeth C. Hengeveld
Telecopier: (503) 275-5919

 

Any Creditor may change the address(es) to which all notices, requests and other
communications are to be sent by giving written notice of such address change to
the other Creditor in conformity with this Section 5.5, but such change shall
not be effective until notice of such change has been received by the other
Creditors.

 

5.6      Counterparts, etc.  This Intercreditor Agreement may be executed in any
number of counterparts, each of which shall be an original with the same force
and effect as if the signatures thereto and hereto were upon the same
instrument. This Intercreditor Agreement may be executed and delivered by
telecopier with the same force and effect as if it were a manually executed and
delivered counterpart.

 

5.7      Governing Law.  The validity, construction and effect of this
Intercreditor Agreement shall be governed by the internal laws of the State of
Florida but excluding any principles of conflicts of law or other rules of law
that would cause the application of the law of any jurisdiction other than the
laws of the State of Florida.

 

5.8      Consent to Jurisdiction; Waiver of Jury Trial.  Each of the parties
hereto hereby irrevocably consents to the non-exclusive jurisdiction of the
Circuit Court of Dade County, Florida and the United States District Court for
the Southern District of Florida, whichever

 

17

--------------------------------------------------------------------------------


 

Senior Creditor Agent may elect, and waives trial by jury in any action or
proceeding with respect to this Intercreditor Agreement.

 

5.9      Complete Agreement.  This written Intercreditor Agreement is intended
by the parties as a final expression of their agreement and is intended as a
complete statement of the terms and conditions of their agreement.

 

5.10    No Third Parties Benefited.  Except as expressly provided in Section
5.2, this Intercreditor Agreement is solely for the benefit of the Creditors and
their respective successors, participants and assigns, and no other person shall
have any right, benefit, priority or interest under, or because of the existence
of, this Intercreditor Agreement.

 

5.11    Disclosures; Non-Reliance.  Each Creditor has the means to, and shall in
the future remain, fully informed as to the financial condition and other
affairs of Debtors and no Creditor shall have any obligation or duty to disclose
any such information to any other Creditor. Except as expressly set forth in
this Intercreditor Agreement, the parties hereto have not otherwise made to each
other nor do they hereby make to each other any warranties, express or implied,
nor do they assume any liability to each other with respect to: (a) the
enforceability, validity, value or collectability of any of the Junior Debt or
Senior Debt or any guarantee or security which may have been granted to any of
them in connection therewith, (b) any Debtor’s title to or right to transfer any
of the Collateral, or (c) any other matter except as expressly set forth in this
Intercreditor Agreement.

 

5.12    Term.  This Intercreditor Agreement is a continuing agreement and shall
remain in full force and effect until the indefeasible satisfaction in full of
all Senior Debt and the termination of the financing arrangements among Senior
Creditor Agent, Lenders and Debtors.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Intercreditor Agreement to be
duly executed as of the day and year first above written.

 

 

CONGRESS FINANCIAL CORPORATION,
(FLORIDA) individually and as Senior
Creditor Agent

 

 

 

 

 

By:

Daniel Cott

 

 

 

Title:

Sr. Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ E. C. Hengeveld

 

 

 

Title:

Vice President

 

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions. By its signature below, each of the undersigned agrees that it
will, together with its successors and assigns, be bound by the provisions
hereof.

 

Each of the undersigned agrees that any Creditor holding Collateral does so as
bailee (under the Uniform Commercial Code) for the other and is hereby
authorized to and may turn over to such other Creditor upon request therefor any
such Collateral, after all obligations and indebtedness of each of the
undersigned to the bailee Creditor have been fully paid and performed.

 

Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Intercreditor Agreement it is not a party hereto and does not and will not
receive any right, benefit, priority or interest under or because of the
existence of the foregoing Intercreditor Agreement, (ii) in the event of a
breach by any of the undersigned or Junior Creditor of any of the terms and
provisions contained in the foregoing Intercreditor Agreement, such a breach
shall constitute a Senior Debt Event of Default and (iii) it will execute and
deliver such additional

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------


 

documents and take such additional action as may be necessary or desirable in
the opinion of any Creditor to effectuate the provisions and purposes of the
foregoing Intercreditor Agreement.

 

 

MACKIE DESIGNS, INC.

 

 

 

By:

/s/ James T. Engen

 

 

 

Title:

President & CEO

 

 

 

 

 

MACKIE DESIGNS MANUFACTURING, INC.

 

 

 

By:

James T. Engen

 

 

 

Title:

President

 

 

 

 

 

SIA SOFTWARE COMPANY, INC.

 

 

 

By:

James T. Engen

 

 

 

Title:

President

 

 

 

MACKIE INVESTMENT CO.

 

 

 

By:

James T. Engen

 

 

 

Title:

President

 

20

--------------------------------------------------------------------------------